DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, the Pichia anomala species of claim 2 and the polyoxyethylene species of claim 11 in the reply filed on 10/03/2021 is acknowledged.  
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2021.
Examiner acknowledges the amendments made to claim 1, filed on 03/18/2022.
Claims 1-13 are being examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite extracts of the genus Pichia. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception. Because the claim states the nature-based product extracts form the genus Pichia, the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart. 
The claim only recites the naturally occurring components found secreted from fungi. Fungal extracts are made by partitioning the starting fungal material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that fungi versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the fungal material. Fungal extracts are purified by removing unwanted material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the fungi or excreted from the fungi in an unseparated form, even when purified, which is chemically identical to the extracted compounds.
The additional limitations which would claim the composition in a formulation as a mouthwash, mouth rinse, mouth spray, denture care product, dentifrice and a dry powder, when claimed so broadly are formulations which can all be produced from natural occurring components.  All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the fungi they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way.
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the additional elements that further limit the species of fungi, the concentration of extract, the addition of a permeation enhancer, or the molecular weights and level of polymerization of the oligosaccharides and polysaccharides found within the extract do not incorporate the judicial exceptions into any structural or functional manifestation for physical use. The presence of the non-natural components in the claimed composition do not integrate the judicial exceptions into a practical application because in this context, such integration for a claimed product would be a physical form of the specific practical application instead of a more general composition that is not so limited. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b). Also the additional limitations which would claim the composition in a formulation as a mouthwash, mouth rinse, mouth spray, denture care product, dentifrice and a dry powder are formulations which can all be produced from natural components and would not require limitations that incorporate the composition into a practical application. These limitations require only that the formulation of the judicial exceptions be liquid in form or dried and in powder form which can also be naturally occurring.
Step 2B, Evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The claims of the instant invention do not add anything more to the judicial exception and only further limit the amounts, species, molecular size and degree of polymerization which do not amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Callewaert (WO2018158335A1) and Paufique (FR2938768A1).
Regarding claim 1, Callewaert teaches an oral pharmaceutical (see page 23, line 6) with the formulation as being a tablet, powder or lozenge (see page 24, lines 6) and comprising Pichia pastoris (see page 25, line 23) and specifically the extract (see page 31 under Pichia). Callewaert also teaches the screening out of soluble molecules with a molecular weight lower than 5 kDa (see page 3, lines 1-4, page 13, lines 3-14). Callewaert also teaches that the composition is useful in treating buccal disorders (or mouth) disorders such as cold sores, canker sores, thrush, leukoplakia, dry mouth, gum, bad breath, dental caries, periodontal diseases (e.g. gingivitis), oral Candidiasis, oral Herpex Simplex virus infections, oral human papillomavirus infections, recurrent apthous ulcers, oral and pharyngeal cancers and oral mucositis (see abstract and page 25 lines 10-14).
Callewaert does not specifically teach that the composition is for promoting and/or improving mucin production, however this is an intended result/use of the composition. Also, the compositions have the same structural components and thus would have the same activity because they are identical in nature.
Callewaert does not specifically teach the additional limitations of the instant invention.
Paufique’s general disclosure is to the use of an extract obtained from a yeast belonging to genus Pichia for restructuring the skin (see abstract).
Regarding claim 1, Paufique teaches a composition which comprises Pichia extract (see abstract) and teaches different non-active or active compounds which can be used as carriers (ie. water, alcohol) (see page 5, para. 2). 
Regarding claim 2-3, Paufique teaches wherein the species is Pichia anomala (see page 2, para. 6).
Regarding claim 4-6, Paufique teaches the Pichia extract in concentrations at 0.01-20% (see abstract).
Regarding claim 7-10, Paufique teaches the use of 5% Cetearyl octonate in a formulation (see page 5, para. 2) which is a skin permeable fatty acid ester which can be used as a permeation enhancer.
Regarding claim 12, Paufique teaches the molecular weight of the saccharides in the range between 500 and 5000 Da.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the teachings of Callewaert and Paufique to create the instantly claimed invention because Callewaert teaches the use of molecular weight molecules over 5000 Da from Pichia extracts to be useful in treating the oral cavity and Paufique teaches the additional limitations of the instant invention. Paufique also teaches the beneficial properties of the Pichia extract in reconstructing skin and thus it would have been an added benefit to combine the teachings of Paufique with that of Callewaert to create a composition for the oral cavity with skin renewal benefiting properties. 
There would have been a reasonable expectation of success in treating the oral cavity with Callewaert’s and Paufique’s teachings because the known active components within the composition have been described in the prior art and combining them into a single teaching is prima facie obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Callewaert (WO2018158335A1) and Paufique (FR2938768A1) as applied to claims 1-10 and 12 above, and further in view of Gurram (Role of Components in the Formation of Self-microemulsifying Drug Delivery Systems. Indian journal of pharmaceutical sciences, 77(3), 249–257). 
Callewaert and Paufique teaches the composition which comprises the Pichia extract and permeation enhancer, but do not specifically teach the permeation enhancer being polyoxyethylene.
Gurram’s general disclosure is a scientific report on drug delivery systems which can improve bioavailability of poorly water-soluble drugs (see abstract).
Gurram teaches that for the formulation of self-microemulsifying drug delivery systems that nonionic surfactants are preferred over ionic surfactants as they are less toxic and that polyoxyethylene surfactants are widely used in most formulations today and continues to teach a list of polyoxyethylene surfactants (see page 6 and table 2).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to utilize any of the taught and widely used polyoxyethylene surfactants for drug delivery in the invention taught by Callewaert and Paufique because as taught by Gurram these are less toxic than ionic surfactants and are widely used in formulations today.
There would be a reasonable expectation of success in using the polyoxyethlene as a surfactant or permeation enhancer because it is already described in the art for doing so and there would be limited amount of experimentation needed in finding out that this surfactant increases bioavailability.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Callewaert (WO2018158335A1) and Paufique (FR2938768A1) as applied to claims 1-10 and 12 above, and further in view of Li (Molecular Modification of Polysaccharides and Resulting Bioactives, Food Science and Food Safety, IFT, Vol 15, 2016).
Callewaert and Paufique teaches a composition which comprises extracts of Pichia and a pharmaceutically or cosmetically acceptable carrier as discussed in the above rejection.
Callewaert and Paufique do not specifically teach that the polysaccharide or oligosaccharide have a polymerization of DP 1 to DP 4444. 
Li’s general disclosure is to molecular modifications of polysaccharides and resulting bioactivities (see abstract and title).
Li teaches that “some polysaccharides because of their structure and physicochemical properties, are not conducive to exert any bioactivities. As the molecular weight of bioactive polysaccharides is too high, it would be unfavorable for penetrating multiple cell membrane barriers into organisms to exert pharmacological effects (Alban and Franz 2000)” (see page 237, para. 2). 
Therefore, it would have been obvious to a person having ordinary skill in the art to optimize the polysaccharides or oligosaccharide structures through well-known hydrolysis techniques to create smaller saccharide structures in a range that is small enough, such as the polymerization degrees claimed in the instant invention, to allow for greater skin penetration. 
There would have been a reasonable expectation of success in creating saccharides within the instantly taught degrees of polymerization because hydrolysis would ultimately cleave the longer chain polymers into smaller polymers of the instant DP which would be able to penetrate the skin.

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. The applicant’s arguments pertain solely to the references not teaching the newly amended aspects of the claim limitations. These limitations have been disclosed in the art with the new primary reference and with supporting evidence from the previous action (see above rejection). The only argument made by the applicant pertaining to the 103 rejections is that the specific Pichia extracts as an oral composition have not been taught or suggested. However, the very specific extracts including the new limitations of the Pichia extract having no proteins or polypeptides having a molecular weight of less than 5000 Da have been disclosed and with the use in treating the oral cavity (see above rejection).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                   

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655